Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/209,962) filed on 12/04/2018.
Claims 1-20 are pending.
Claims 1, 8 and 15 are amended.
Claims 1-20 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Amendments
The rejections under 35 USC 112(b) are not withdrawn in view of applicant’s amendment.  

Response to Arguments
Applicant’s arguments filed on 02/04/2021 have been fully considered but they are not persuasive.
As an initial matter, the examiner notes that applicant amended the claimed limitations from previously recited “a designated order in which the code update is be performed on each machine of the set of machines, wherein the designated order reflects the dependencies between each machine of the set of machines that necessitates updating the set of machines in the designated order” to “a designated order in which the code update is be performed on each machine of the set of machines, wherein the designated order reflects the dependencies between each machine of the set of machines, the designated order further reflecting a sequence in which each machine of the set of machines needs to be updated to avoid disruptions, outrages, data integrity problems, or data redundancy problems” into the independent claims 1, 8 and 15.
In regard to35 USC 112 (b) rejections, Applicant argued “by adding the designated order further reflect[s] a sequence in which each machine of the set of machines needs to be updated to avoid disruptions, outrages, data integrity problems, or data redundancy problems” into the independent claims 1, 8 and 15 overcomes the rejections under 35 USC 112 (b).
Examiner respectfully disagrees with the Applicant. There is no support in the specification in regard to “wherein the designated order reflects dependencies between each machine of the set of machines.” Paragraph 0040 discloses the “order” but not the dependencies between primary storage, secondary storage, etc.  “In certain cases, related storage systems ll0a-c such as those illustrated in FIGS. 3 and 4 may need to be updated in a particular order. This order may be needed to avoid disruptions, avoid outages, maintain data integrity, maintain data redundancy, and/or the like. Thus, in certain embodiments, the remote code load engine 302 may receive 508, as part of the code load request, an order in which to update code on the storage systems ll0a-c. For example, a primary storage system 110a may need to be updated before a secondary storage system 110b, which may need to be updated before a tertiary storage system 110c. Each site (primary site, secondary site, tertiary site, etc.) may also have multiple storage systems 110 that need to be updated in a particular order” [par. 0040].
Applicant stated that the related storage systems may need to be updated in a particular order; a primary storage system may need to be updated before a second storage system which may need to be updated before a tertiary storage system (pages 9-10 of the Remark). 
 Examiner agreed that the storages may updated based on a particular order of primary, secondary, tertiary, etc. BUT the specification doesn’t disclose the primary storage is necessitated (dependencies) for updating the secondary storage and so on. Under BRI, the priority of mobile devices from highest priority to lowest priority in Alberth is the same as the designated order in the instant application.
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 2-7, 9-14 and 16-20 are also rejected based on the independent claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR. et al (US Publication No. 2012/0124570, hereinafter Alberth) and in view of  Mopur et al. (US Publication No. 2010/0229166).
 
As to claims 1, 8 and 15, Alberth teaches a method for updating code in a set of machines, the method comprising:
receiving a code load request configured to be processed by a code load engine, the code load request having the following parameters [Alberth, par. 0037 wherein the back end portion is configured to generate requests for information to be provided to the back end portion 
block out times indicating when the code update cannot be performed on the set of machines [Alberth, par. 0067 wherein it is possible for a software update to be transmitted at a time other than while the mobile device is being charged, in other words, block/avoid updating in charging time period; [0062], scheduling updating (i.e., specifying updating time), takes into account the priority levels assigned to the different ones of the mobile devices (i.e., the order of updating); avoid scheduling installation of the software update on a given one of the mobile devices at time when that mobile device is typically using the network (i.e., block certain time for updating)]
a designated order in which the code update is be performed on each machine of the set of machines [Alberth, par. 0010 wherein processing the first and second information to determine an ordering of at least some of the mobile devices of the plurality of mobile devices, and sending, based at least in part upon the ordering, the software update for receipt by each of the at least some mobile devices so that the wherein the designated order reflects dependencies between each machine of the set of machines, the designated order further reflecting a sequence in which each machine of the set of machines needs to be updated [Alberth, Fig. 4 and pars. 0060-0065 wherein the scheduling takes into account not only the priority levels assigned to the different ones of the mobile devices but also takes into account historical usage information … usage information can trump the prioritization …  ] to avoid disruption, outrages, data integrity problems, or data redundancy problems [EN: The claimed elements “to avoid disruption, outrages, data integrity problems, or data redundancy problems” is treated as an intended use. There is no patentable weight for these claimed elements];
before the code update is performed, gathering I/O statistics on the set of machines [Alberth, par. 0062 wherein historical usage data is collected and updating schedule is determined based on usage data; this is interpreted as gathering I/O statistics; see also par. 0045]; and 
executing, by the code load engine, the code load request by performing the code update on the set of machines during a period of time as determined from the I/O statistics, while complying with the time range, block out times, and designated order [Alberth, Fig. 4 and par. 0064 wherein after the scheduling operation is performed, the web server transmits the software update to and thereby causes execution (installation) of the software update on, the various eligible one of the mobile devices in accordance with the established schedule].
explicitly disclose time range within which a code update is to be performed on a set of machines; however, in an analogous art of System and Method for Update of Firmware of a Storage Array Controller in a Storage Area Network, Mopur teaches:
a time range within which a code update is to be performed on a set of machines [Mopur, par. 0025 wherein the recommended time periods is a time range within which a code update is to be performed];
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Alberth and Mopur are in the same field of endeavor such as update optimization to provide method and system which updating the firmware on a set of devices based on time range to perform software update on the devices.

As to claims 2, 9 and 16, Alberth and Mopur teach the method of claim 1, wherein the set of machines is a set of storage systems [Mopur, par. 0009].

As to claims 4, 11 and 18, Alberth and Mopur teach the method of claim 1, further comprising initiating the code update from a location that is remote from the set of machines [Alberth, par. 0029].

the method of claim 4, further comprising receiving, at the location, the time range [Mopur, par. 0025], block out times [Albert, par. 0067], and designated order [Albert, par. 0010].

As to claims 6, 13 and 20, Alberth and Mopur teach the method of claim 1, wherein performing the code update comprises performing the code update without disrupting operation of the set of machines [Alberth, par. 0066].

As to claims 7 and 14, Alberth and Mopur teach the method of claim 1, wherein the period of times corresponds to an amount of time needed to perform the code load [Mopur, par. 0058].

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, in view of Mopur and further in view of Boyd et al. (US Publication No. 2007/0198698).

As to claims 3, 10 and 17,
Alberth and Mopur teach the method of claim 2.
Alberth and Mopur do not explicitly disclose tertiary storage system; however, in an analogous art of System and Method for Scheduling Content Updates in a Content-Based Application, Boyd teaches:
 wherein the set of storage systems comprises primary, secondary, and optionally tertiary storage systems [Boyd, par. 0112 wherein the local storage is typically comprised of 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Alberth, Mopur and Boyd are in the same field of endeavor such as firmware/software update to provide method and system which updating the firmware on different storage devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TINA HUYNH/Examiner, Art Unit 2199         

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199